          Case 7:19-cv-01202-LSC Document 27 Filed 11/12/19 Page 1 of 1                       FILED
                                                                                     2019 Nov-12 AM 11:15
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION
 PHILLIP C. STEARMAN                         )
 AND TRISTAN STEARMAN,                       )
                                             )
          Plaintiff,
                                             )
                                                              7:19-cv-01202-LSC
   v.                                        )
                                             )
 VESPER TUSCALOOSA,
                                             )
 LLC, et al.,
                                             )
          Defendants.                        )

                                        ORDER

         Before this Court is Plaintiffs’ Motion to Dismiss. (Doc. 26.) For the reasons

stated at the telephone conference held on November 12, 2019, Plaintiffs’ motion is

DENIED with leave to refile the grounds for dismissal at the summary judgment

stage.

         DONE and ORDERED on November 12, 2019.



                                                  _____________________________
                                                           L. Scott Coogler
                                                      United States District Judge
                                                                                     199335




                                        Page 1 of 1
